DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          DARRON HYMES,

                              Appellant,

                                   v.

                           DALE WINDSOR,

                               Appellee

                          Case No. 2D21-76



                          September 8, 2021

Appeal from the County Court for Pasco County; Paul E. Firmani,
Judge.

Darron Hymes, pro se.

J. Marshall Fry of J. Marshall Fry, Attorney At Law, Palm Harbor,
for Appellee.


PER CURIAM.

     Affirmed.

SLEET, ATKINSON, STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.